 

 

 

 

 

| USDC SDNY ;
UNITED STATES DISTRICT COURT DOCUMENT (
SOUTHERN DISTRICT OF NEW YORK |, EE RETRONICALLY FILED!
wee ee ee rr rr rr rr rr rrr Xx i peor sg
UNITED STATES OF AMERICA, | [bad op MAY] S00
-against-
ORDER
MENDEL ZILBERBERG and ARON FRIED, : 19 Cr. 802 (GBD)
Defendants.
woe eee eee eee eee ee :

GEORGE B. DANIELS, United States District Judge:

The status conference currently scheduled for May 25, 2021 is adjourned to June 29, 2021

at 10:00 a.m.

Dated: New York, New York
May 12, 2021

SO ORDERED.

A Donal

GEPRGEB. DANIELS

United States District Judge

 

 
